Citation Nr: 1116519	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for bladder trauma with neurogenic bladder and hydronephrosis.

2.  Entitlement to service connection for a left shoulder disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a left elbow disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for migraine headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Veteran and S.B.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1982 to August 1982, April 1986 to August 1986, and February 2003 to June 2004.  The Veteran is in receipt of numerous medal and awards, including the Purple Heart.  The Veteran had service in Iraq from March 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

In November 2010, the Veteran and his spouse testified at a video conference hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for a psychiatric disorder, as secondary to service-connected bladder disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to an initial disability rating higher than 30 percent for service-connected bladder disorder, on an extraschedular basis, entitlement to service connection for a left shoulder disorder, left elbow disorder, migraine headaches, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected bladder trauma with neurogenic bladder and hydronephrosis is manifested by awakening to void five or more times per night.


CONCLUSION OF LAW

The criteria for an initial 40 percent disability rating for service-connected bladder trauma with neurogenic bladder and hydronephrosis are met.  38 C.F.R. §§ 4.115a, 4.115b (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran's claim for an initial disability rating higher than 30 percent for bladder trauma with neurogenic bladder and hydronephrosis arises from his disagreement with the initial rating following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, VA outpatient medical records, and private treatment records with the claims folder.  Additionally, the Veteran was afforded a VA examination pertinent to the issue on appeal.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

Increased Disability  Rating for Bladder 
Trauma with Neurogenic Bladder and Hydronephrosis

Service connection for bladder trauma with neurogenic bladder and hydronephrosis was established by an April 2009 rating decision, at which time a 30 percent disability rating was assigned, effective from June 2007.  The Veteran asserts his disability is more severe than what is represented by a 30 percent rating.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is currently rated as 30 percent disabled under 38 C.F.R. § 4.115a, for obstructed voiding with urinary retention requiring intermittent or continuous catheterization.  This is the highest rating available for obstructed voiding.  Under urinary frequency, a rating of 40 percent is warranted when daytime voiding interval is less than one hour or awakening to void five or more times per night.  See 38 C.F.R. § 4.115a.  Under voiding dysfunction, a rating of 40 percent is warranted when the wearing of absorbent materials is required and must be changed two to four times per day.  Id.  The highest rating available for hydronephrosis, under Diagnostic Code 7509, is 30 percent; however, severe hydronephrosis is to be rated as renal dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7509.  Under renal dysfunction, the next higher rating available of 60 percent is warranted when there is constant albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101.  See 38 C.F.R. § 4.115a.  

The Veteran was afforded a VA examination in September 2008.  The Veteran described his gunshot wound that occurred during service, in his left lower quadrant.  The Veteran stated that during his recovery he noticed that he was leaking urine at night, with nocturia four to five times.  He complained of weak stream, slow stream, and not emptying his bladder well.  The Veteran was diagnosed with lower urinary tract symptoms.  It was noted the Veteran manages his bladder with clean intermittent catherization every four hours, and that prior work up demonstrated a neurogenic bladder and a history of urethral strictures.  The examiner stated the disability affected the Veteran's daily activities significantly, as he has to maintain catheterizations every four hours and maintain supplies with him at all times.  

The Veteran has received constant and continual treatment for his bladder disability.  Private medical records indicate that in July 2007, the Veteran complained of dribbling urination, mild dysuria, frequency every hour, hesitancy with urination, nocturia six times and urinary urgency.  The Veteran underwent a cystoscopy in July 2007 and October 2007.  The Veteran is also on a continuous medication to treat bacteria in the urine, decrease pain, and inflammation, and reduce muscle spasms in the urinary tract.  See July 2007 and October 2007 private treatment notes.

The Veteran testified in November 2010 that he experiences constant bladder infections and the only way to void his bladder is to catheterize daily.  See November 2010 BVA Hearing Transcript.  He described that he is unable to feel pressure in his bladder so he voids in his sleep.  Id.  He also reported that he would get up approximately four to five times per night to urinate that that he continues to do so.  Id.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board finds that the Veteran is entitled to an initial disability rating of 40 percent based on his awakening to void five or more times per night.  This is the highest rating available for urinary frequency.  A rating of 60 percent, under renal dysfunction, is not warranted because the Veteran does not have constant albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  The medical evidence does not indicate the Veteran has these symptoms.  Additional Diagnostic Codes have also been considered; however, the Board finds that based on his symptoms the Veteran receives the highest rating available under the ratings for urinary frequency.

Extraschedular Consideration

Extraschedular consideration is discussed in the REMAND below.


ORDER

Entitlement to an initial 40 percent disability rating for service-connected bladder trauma with neurogenic bladder and hydronephrosis is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Veteran is seeking entitlement to service connection for a left shoulder disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, entitlement to service connection for a left elbow disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and entitlement to migraine headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

The Board notes that based on his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214), the Veteran is a combat Veteran.  By statute, when the record demonstrates that a Veteran engaged in combat with enemy forces, then VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 1154(b).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  The provisions of 38 U.S.C.A. § 1154 must be considered in the adjudication of the Veteran's claim.

The Veteran testified in November 2010 that during service, at the time that he received the injury to his bladder for which he is service-connected, he also injured his left elbow and left shoulder.  See November 2010 BVA Hearing Transcript.  The Veteran also testified that he suffered from allergy problems during service, which led to his migraine headaches.  He stated that his migraine headaches began during service when he was medivac'd from Iraq to Brooks Army Medical Center.  Id.  He has also stated that his disorders may be due to an undiagnosed illnesses.  Given VA's duty to obtain a VA examination where the evidence indicates that the claimed disability may be associated with in-service problems, a remand is necessary for further medical assessments with nexus opinions.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  The Veteran submitted a letter in October 2007 stating he was denied a job teaching due to this health.  Additionally, during the November 2010 hearing, the Veteran testified that his bladder disorder affects his ability to do his job.  See November 2010 BVA Hearing Transcript.  The Board finds that the evidence suggests consideration of an extraschedular rating and the record raises a claim for a TDIU rating.  The Board cannot adjudicate these issues in the first instance.  The claims should be referred to the Under Secretary for Benefits or to the Director of Compensation and Pension Service as provided for in 38 C.F.R. §§ 3.321, 4.16(b) and a rating decision should be issued for the issues of entitlement to an extraschedular rating for the bladder disorder and entitlement to TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall send the Veteran appropriate VCAA notice concerning his claim for a TDIU rating.  

2.  The RO/AMC shall afford the Veteran a VA examination for a left shoulder and left elbow disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current diagnoses should be noted.

The examiner is requested to review all pertinent records associated with the claims file and for each of the Veteran's claimed disorders (left shoulder, left elbow), the examiner is requested to answer the following questions:

a.  Does the Veteran have a chronic (e.g., existing for six months or more) disorder pertaining to his left shoulder/left elbow?

b.  If a chronic disorder is found, can such disorder be attributed to a known clinical diagnosis?  If not, the examiner should so state specifically.

c.  For each known clinical diagnosis rendered in conjunction with the Veteran's claimed disorders, the examiner should provide an opinion as to whether there is a medical explanation for such illness and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's left shoulder and left elbow disorder had its onset during service or is in any other way causally related to his active service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology, including the Veteran's account of the injury during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The RO/AMC shall afford the Veteran a VA examination for migraine headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current diagnoses should be noted.

The examiner is requested to review all pertinent records associated with the claims file and the examiner is requested to answer the following questions:

a.  Does the Veteran have a chronic (e.g., existing for six months or more) disorder pertaining to his migraine headaches?

b.  If a chronic disorder is found, can such disorder be attributed to a known clinical diagnosis?  If not, the examiner should so state specifically.

c.  For each known clinical diagnosis rendered in conjunction with the Veteran's claimed migraines, the examiner should provide an opinion as to whether there is a medical explanation for such illness and offer comments and an opinion addressing whether it at least as likely as not (i.e., probability of 50 percent), that the Veteran's migraine headaches had their onset during service or is in any other way causally related to his active service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology, including the Veteran's account of the symptoms during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The RO/AMC shall schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  

The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.

5.  The RO/AMC shall refer the claim for an extraschedular rating based on the service-connected bladder disability, and, if warranted, entitlement to TDIU, to the Under Secretary for Benefits or to the Director of Compensation and Pension Service as provided for in 38 C.F.R. § 3.321 and 4.16(b).  

6.  The RO/AMC is reminded that in making a determination as to whether TDIU may be granted based on extraschedular considerations, the RO/AMC must fully discuss why, or why not, it is sending the claim to the Director.
 
7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


